Citation Nr: 1524340	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins and poor circulation of both legs.

2.  Entitlement to service connection for varicose veins and poor circulation of both legs, to include as secondary to the service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy.

3.  Entitlement to an initial compensable disability rating for hyperostosis of the right fibula and tibia.

4.  Entitlement to an initial compensable disability rating for the scar of the right distal lower leg, status post biopsy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1962.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2010 decision, the Board denied service connection for varicose veins on the basis that the preponderance of the competent and credible evidence of record did not show that the Veteran had a current diagnosis of varicose veins.  The Veteran did not appeal and the February 2010 Board decision became final.

2.  Since the February 2010 Board decision, the Veteran was diagnosed with chronic venous insufficiency by the VA Medical Center (VAMC) in October 2012 and with varicose veins of the right lower leg by the October 2013 VA examiner.  

3.  The medical evidence submitted since the February 2010 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the varicose vein claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2010 Board decision that denied service connection for varicose veins is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the February 2010 Board decision is new and material and the claim for service connection for varicose veins and poor circulation of both legs is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for varicose veins and poor circulation of both legs is reopened.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initial Rating Claims

In an October 2013 rating decision, the AOJ awarded service connection for hyperostosis of the right fibula and tibia and a scar of the right distal lower leg, status post biopsy.  The RO awarded noncompensable (0 percent) ratings for both disabilities.  The Veteran's representative filed a Notice of Disagreement (NOD) in February 2014, appealing the initial disability ratings assigned.  The RO has not yet issued a Statement of the Case (SOC) on these issues in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Service Connection Claim

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310 (2014).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  

Additionally, the most recent treatment records from the VAMC in Louisville, Kentucky, are dated since October 2013.  On remand, all pertinent VA treatment records dated since then should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Board finds that a VA addendum medical opinion is needed before the service connection claim can be decided on its merits.  The Veteran was afforded a VA examination and medical opinion in October 2013 to determine the nature and etiology of his claimed varicose veins.  The VA examiner diagnosed the Veteran with varicose veins of the right lower leg.  The VA examiner then provided a negative nexus opinion regarding secondary service connection.  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner did not provide a medical opinion concerning the VAMC diagnosis of bilateral chronic venous insufficiency; instead, the VA examiner only provided a medical opinion concerning the right leg.  Additionally, the VA examiner did not provide any rationale for his negative nexus medical opinion.  Thus, the Board finds that a VA addendum medical opinion is required on the issue of secondary service connection (both causation and aggravation elements) to determine the etiology of the Veteran's currently diagnosed chronic venous insufficiency of the bilateral legs and varicose veins of the right lower leg.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the following issues:  (a) entitlement to an initial compensable disability rating for hyperostosis of the right fibula and tibia; and, (b) entitlement to an initial compensable disability rating for the scar of the right distal lower leg, status post biopsy.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for varicose veins, on a secondary service connection basis under 38 C.F.R. § 3.310.  

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Louisville, Kentucky, dated since October 2013.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Ask the original October 2013 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed chronic venous insufficiency of the bilateral legs and varicose veins of the right lower leg.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.




The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current chronic venous insufficiency of the bilateral legs and varicose veins of the right lower leg were caused by his service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy?  

b) Is it at least as likely as not that the Veteran's current chronic venous insufficiency of the bilateral legs and varicose veins of the right lower leg were aggravated (permanently worsened beyond the normal progression) by his service-connected hyperostosis of the right fibula and tibia and/or the service-connected scar of the right distal lower leg, status post biopsy?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


